By the Court :
It appears that the writ of attachment issued under the statute passed in 1810, and that the plaintiff has pursued the fourth section of that act which relates to domestic attachments, instead of the fifteenth section which directs the mode of proceeding on foreign attachments. This section requires a notice of three months before the rendition of judgment, and expressly provides that no judgment shall be entered in cases to which it relates, until the notice required shall have been given.
As this is a statutory proceeding unknown to the common law, it is necessary to pursue it strictly.
Judgment reversed.†

Note bt the Editor. — See ix. 108, and cited cases.